DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first part having the first and second hooks, and the centering groove (as recited in claim 18) must be shown or the feature(s) canceled from the claim(s). The drawings and specification reference the centering groove as either element 46 or 152, and the centering groove is only shown as being positioned on the outer (second) part, while the hooks are provided on the inner (first part). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the window frame”. There is insufficient antecedent basis for this limitation.
Claim 5 recites “a plurality of fasteners”. It is unclear if this limitation is introducing a new plurality of fasteners, or if it the fastener of claim 1 is being referenced. Are each of the fasteners recited in claim 5 required to be “equipped to pierce the connector and fabric”, as set forth in claim 1?
Claims 7 and 8 are identical. One claim must be canceled or amended to have different scope.
Claim 10 recites “the locking groove on the second part” and “the first ridge on the second part”. There is insufficient antecedent basis for these limitations.
Claim 11 recites “the panel holds a geotextile fabric”. However, claim 1 has already introduced a fabric, and the disclosure does not appear to provide support for the use of multiple fabrics. It is unclear if the geotextile fabric of claim 11 is the same as the fabric of claim 1.
Claim 6 is rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046).
Regarding claim 1, Woodward discloses a window panel installation system, comprising: a panel (11, 12, 14) having a marginal edge; the panel formed in part by a connector (12, 14) comprising: a first part (14) and a second part (12), wherein the first part and the second part are formed to interlock (interlocking connection is formed between clips 34 and 54); a lip (at 52), wherein the lip is formed on the first part [FIG. 3a], further the lip is formed to lock the first part into the second part [FIGS. 3a, 3b]; a first end (28), wherein the first end is formed on the second part, the first end receivable in the first part and secured by the lip [FIGS. 3a, 3b]; a first hook (59), wherein the first hook is formed on a bottom surface of the first part; a second hook (61), wherein the second hook is formed on the bottom surface of the first part (note that a ‘bottom’ is relative to orientation), further the first hook and the second hook are configured to open opposite one another [FIG. 3a]; a fabric (11), wherein the fabric is secured by the connector [FIG. 3b]. Woodward does not disclose a fastener equipped to pierce the connector and the fabric.
Nonetheless, Duncan discloses a panel assembly comprising a fabric (2) and a connector (3, 5) with a fastener (4, 14) equipped to pierce the connector and the fabric [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel system of Woodward to include the fastener taught by Duncan, in order to ensure a secure and more permanent connection between the connector and the fabric, so as to prevent the fabric from slipping out of the connector.
Regarding claim 2, Woodward discloses that the connector is configured to interlock with a screw boss (64). It is noted that the term “screw boss” is treated with a broadest reasonable interpretation as requiring a structure capable of receiving a screw, but does not positively require that a screw be installed in said structure. The side rail 64 is capable of receiving a screw, and therefore reads on the term “screw boss”.
Regarding claim 3, Woodward discloses the connector, but does not disclose a centering groove.
Nonetheless, Duncan discloses a connector configured with a centering groove (19). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Woodward to include the centering groove and fasteners taught by Duncan, in order to enable accurate alignment of fasteners in the connector.
Regarding claim 4, Woodward discloses that the window panel installation system fastens to a window (13) and wherein the window panel installation system includes trim (outer face of the frame member including arms 78 and 83), the trim being carried by the window frame [FIG. 3b], and wherein the bottom surface of the first part of the connector carries the first hook and the second hook, the first hook and the second hook being operable to grip the trim [FIGS. 3a, 3b].
Regarding claims 5 and 6, Woodward discloses the window panel installation system, but does not disclose a plurality of fasteners that are screws.
Nonetheless, Duncan discloses a plurality of fastener that are screws (4, 14). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel system of Woodward to include the screws of Duncan, in order to improve the connection of the fabric and the connector.
Regarding claim 10, Woodward discloses that the first part and the second part interlock by the lip on the first part engaging with the locking groove (29), and further held by the first ridge (36) on the second part [FIGS. 3a, 3b].
Regarding claim 12, Woodward discloses that the panel is secured to an exterior surface of a building [FIGS. 2, 4-8].
Regarding claims 18-20, Woodward discloses the first and second parts of the connector, but does not disclose a centering groove, or holes in the parts for fasteners.
Nonetheless, Duncan discloses a panel assembly comprising a connector (3, 5) with a first part (3) formed to include a centering groove (19), wherein the connector has holes (holes through which the fasteners 4, 14 extend) formed therein through said first part and a second part (5) and through a marginal edge of a panel (2) for fasteners (4, 14). It is noted that the limitation “said holes through said first part and said second part of said connector are formed by thermally melting the connector” is a 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Woodward to include the centering grooves and holes taught by Duncan, in order to allow for the installation of fasteners to improve the connection between the parts and the fabric.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046), as applied to claim 5 above, and further in view of Hay (U.S. Patent No. 8,863,452).
Regarding claims 7 and 8, Woodward, as modified by Duncan above, discloses fasteners that are screws, but does not disclose screws with washers.
Nonetheless, Hay discloses fasteners (132) that are screws with washers [FIG. 4A].
Thus, it have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Woodward, as modified by Duncan above, to include the fasteners taught by Hay, in order to provide a more secure connection between the panel and the connector parts, so as to prevent accidental or otherwise undesired dislodging of the connector from the window frame.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046), as applied to claim 5 above, and further in view of Zwar (U.S. Patent Application Publication No. 2014/0130993).
Regarding claim 9, Woodward, as modified by Duncan above, discloses the first part and the lip forming a channel for the second part, but does not disclose that the first part terminates in a U-shape.
Nonetheless, Zwar discloses a panel assembly comprising a first part (4) that terminates in a U-shape (the U-shaped end is adjacent to the lip 11, shown in at least Figure 1), wherein the U-shape terminates with a lip (11) forming a channel for the second part [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first part of Woodward, as modified by Duncan above, to include the U-shape taught by Zwar, in order to reduced friction or snagging when the panel parts are moved relative to each other for assembly or disassembly.
Claims 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046), as applied to claim 1 above, and further in view of Gower (U.S. Patent No. 2016/0160492).
Regarding claims 11, 13, 14 and 16, Woodward, as modified by Duncan above, discloses the fabric (11), but does not explicitly disclose a composition of the fabric.
Nonetheless, Gower discloses a fabric (10) that is a geotextile, flexible, made of polypropylene fibers, and woven, needle punched, or heat bonded (paragraphs 0036-0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fabric of Woodward, as modified by Duncan above, to have the composition taught by Gower, in order to provide a lightweight, durable, weather resistant, and flexible material that can be cut to size and installed easily.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046), as applied to claim 1 above, and further in view of Hudoba (U.S. Patent No. 6,886,300).
Regarding claim 15, Woodward, as modified by Duncan above, discloses the fabric (11), but does not explicitly disclose a composition of the panel.
Nonetheless, Hudoba discloses a fabric (10) that is a made of polyester fibers (column 3, lines 58-64).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fabric of Woodward, as modified by Duncan above, to .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046), as applied to claim 1 above, and further in view of Farina (U.S. Patent Application Publication No. 2016/0273263).
Regarding claim 17, Woodward, as modified by Duncan above, discloses the fabric and the first and second parts of the connector, but does not disclose adhesive.
Nonetheless, Farina discloses a panel assembly including a connector (28) having a bead of adhesive (110) between a fabric (30) and the connector [FIG. 10].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Woodward, as modified by Duncan above, to include adhesive, as taught by Farina, in order to further secure the connection between the fabric and the connector.

Response to Arguments
Applicant’s arguments, filed 12/23/20, with respect to the rejection(s) of claims 1-5 under 35 U.S.C. 102(a)(1) and claims 6-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Applicant’s arguments with respect to the rejection of claims 18-20 under 35 U.S.C. 103, and more broadly with respect to the combination of Woodward and Duncan have been considered but are not found persuasive. Applicant argues that Duncan fails to disclose a two-part connector or first and second hooks. However, the rejection relies upon Woodward to disclose the two-part connector and first and second hooks, and relies upon Duncan to disclose the provision of a fastener extending through the connector and the fabric. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        


/DANIEL P CAHN/Primary Examiner, Art Unit 3634